Title: To Alexander Hamilton from Jeremiah Olney, 27 December 1790
From: Olney, Jeremiah
To: Hamilton, Alexander


Custom House Providence 27. Decem 1790.
Sir,
It frequently happens, in the Winter Season, that vessels, belonging and bound to this place, are obliged by the Ice, to stop off Warwick-Neck, just without this district, and about eleven miles from hence, where they are almost always unavoidably detained 24 hours, and often from two to fifteen days, and as the river is now frozen up, and several vessels are daily expected from Sea: I ask the favor, Sir, of your opinion, whether the masters of vessels in that situation, may not lawfully make their Protest, Report & Entry, within the limited time, at my office, having an Inspector from this district on board, without being obliged to go to Newport to enter a Protest; which is always attended with additional expence, and at this Season is dangerous and sometimes impracticable. Without this privilege, which I conceive may be granted consistent with the strictest collection of the duties, the Trade of this Town will labour under great embarrassments, operating as a heavy tax upon the Navigation; which would otherwise be avoided, and finally prove favorable to, by encreasing, the Revenue.
Should this indulgence be allowed, another question will naturally arise, respecting which I also beg your directions: it is this, Whether the owners of such vessels shall pay the Inspectors after 15 days from the time they go on board, or whether it shall be 15 days from the time they may reach the port of delivery and be in a situation to unload?
I enclose a draft of the Treasurer, in favor of Wm Seton, Esquire Cashier of the Bank of New York dated the 11. inst No 832 for five hundred dollars, which I have paid, and charged to the United States.
I have the honor to be, with great respect and esteem Sir, your most obedt & most hume servt
Jereh Olney Collr
Alexr Hamilton, Esq.Secy of the Treasury.
